In my opinion the petition for rehearing should be denied. A number of briefs from several interested parties have been filed in support of the petition for rehearing in this case, and they suggest some further consideration of the procedure involved in the probate of wills. In every case of a contest of a will before probate there are, in law and in fact, two distinct, and to some extent independent, proceedings before the court. One is the petition of the proponent for the admission of the will to probate. The other is the contest, an affirmative proceeding, based on the written grounds of opposition filed by the contestant. There is no pleading on the part of the contestant that is addressed to the petition, or that is in the nature of an answer to it. The petition stands unanswered, and is to be disposed of by the court in much the same manner as if there were no contest. The contest is inaugurated by the filing of the "written grounds of opposition," in which must be set forth the facts upon which the contestant bases his assertion that the will is invalid. These may be either the lack of due execution, the mental unsoundness of the testator at the time of its execution, or the procurement of its execution by menace, duress, undue influence, or fraud. To this pleading on the part of the contestant the proponent, or other person interested, files an answer, and thus raises an issue for trial. It is only where an issue as to the execution of the will is presented that any difficulty can arise as to the burden of proof.
The hearing of these two proceedings must come at the same time, and it is this circumstance which causes the confusion about the proper method of procedure. When the contest comes after probate, as it may do under section 1327 of the Code of Civil Procedure, this matter is much simpler, and it would not be seriously contended that the contestant should not then have the burden of proof. At that time the proceeding on the petition has been already heard and determined, and its distinct character is easily perceived. There is, however, no essential difference in this respect between a contest before probate and one subsequent thereto. In either case the hearing of the formal proceeding for probate *Page 438 
is presupposed. Where the contest is before probate, and comes on for disposal simultaneously with the petition, the hearing of the contest does not dispense with the hearing and disposition of the petition. In such a case the regular and orderly method of procedure is for the proponent to first present his preliminary proof in support of his petition. These averments, it must be remembered, are not controverted by any pleading. The so-called "written grounds of opposition" provided for in section 1312 of the Code of Civil Procedure is not a response to the petition, controverting or avoiding its allegations. It is a pleading collateral to the petition, and related to it only to the extent that it cannot be filed until there is a petition filed, and that it is in some sense subordinate to it, so that if the petition is dismissed, or if it is denied after the hearing of the formal preliminary proof, the contest falls with it. This preliminary proof is addressed to the court alone. If a jury has been called to try the issues arising upon the contest, the preliminary proof is for the court, and not for the jury, unless the court directs the contrary, or the parties treat it as part of the case for the jury. If, after hearing this proof, the court is of the opinion that a prima facie case is made in support of the will, it should reserve its decision upon the petition and direct the trial to proceed upon the contest in the manner specified in section 607
of the Code of Civil Procedure, the contestant, as plaintiff, first introducing his evidence in support of his written grounds of opposition, and the proponent, as defendant, then producing his evidence in support of his answer thereto, and in rebuttal of the evidence on behalf of the contestant. If the preliminary proof does not satisfy the court, it should thereupon refuse probate and end the proceeding without further ceremony. If the contest raises an issue concerning the execution of the will, it may become necessary for the proponent in his rebuttal to again produce the evidence offered to the court upon his preliminary hearing. This, however, will generally be found unnecessary, especially where the trial is by the court. And as section 607
authorizes the judge, for special reasons, to direct a different order of trial, he may require the proponent to defer his preliminary proof until after the contestant has introduced his opening evidence, *Page 439 
and thus avoid repetition. If the contestant who has raised an issue as to the execution of the will offers no evidence upon that subject, this would not authorize the court to admit the will to probate, as upon default, without proof of its execution. The preliminary proof must be made to the court in such a case the same as if the contest had been withdrawn, or had never been filed.
The suggestion is made that if the contestant has the burden of proving that the will was not executed, it may happen that the jury or court may admit a will to probate where the evidence on each side is evenly balanced. This must be conceded; but it is nothing more than may happen in any case where negative allegations constitute an essential part of the statement of the right on which the cause of a party is founded. In all such cases under section 1869 of the Code of Civil Procedure the party asserting the negative must prove it. It would not be possible in any case to obtain probate of a will without proof of its execution, for, as above stated, the preliminary proof, whether it comes in before or after the evidence of the contestant, must be sufficient to make a prima facie case; else the court must refuse probate.
The provision of section 1869 of the Code of Civil Procedure, that a party asserting a negative need not prove it where his negative consists of the denial of the existence of a document, the custody of which belongs to the opposite party, has no application to denials of the due execution or attestation of a document. That exception applies only to an issue as to the material existence of the document itself. It is founded upon the proposition that a person to whom the custody of a document belongs usually is in possession or control of it, and therefore can more easily prove its existence than the other party can prove its non-existence. It is non-existence in point of fact that is referred to in the final clause of section 1869, and not that sort of existence in legal effect which, as to dispositive documents, comes alone from due execution.
Neither section 1716 nor 1981 of the Code of Civil Procedure are in conflict with these conclusions. They merely state or refer to the well-known general rule that the burden of proof is on the party holding the affirmative of an issue. *Page 440 
Section 1869 of the Code of Civil Procedure states an equally well-known and long-established exception to the rule, and this is a case which comes within the exception.